            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 1 of 12




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           No. 6:20-cv-00903
BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                Plaintiff,

       v.

JUNIPER NETWORKS, INC.,

                Defendant.


                             BRAZOS’S COMPLAINT AGAINST JUNIPER FOR
                             INFRINGEMENT OF U.S. PATENT NO. 8,284,656

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this Complaint for Patent Infringement against defendant

Juniper Networks, Inc. (“Juniper”) and alleges:

                                      NATURE OF THE ACTION

          1.    This is a civil action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES

          2.    Brazos is a limited liability corporation organized and existing under the laws of

 Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

 76701.

          3.    On information and belief, Juniper is a corporation organized and existing under

 the laws of Delaware, with a regular and established place of business located at 1120 South

 Capital of Texas Highway, Suite 120, First Floor, Building 2, Austin, Texas 78746. Juniper

 may be served through its designated agent for service of process, CT Corporation System,
        Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 2 of 12




1999 Bryan Street, Suite 900, Dallas, Texas, 75201. On information and belief, Juniper is

registered to do business in the State of Texas and has been since at least April 27, 2017.

                                    JURISDICTION AND VENUE

       4.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       5.     This Court has specific and general personal jurisdiction over Juniper pursuant to

due process and/or the Texas Long Arm Statute because Juniper has committed and continues

to commit acts of patent infringement, including acts giving rise to this action, within the State

of Texas and this Judicial District. The Court’s exercise of jurisdiction over Juniper would not

offend traditional notions of fair play and substantial justice because Juniper has established

minimum contacts with the forum. For example, on information and belief, Juniper has

committed acts of infringement in this Judicial District, directly and/or through intermediaries,

by, among other things, making, using, offering to sell, selling, and/or importing products

and/or services that infringe the Asserted Patent, as alleged herein.

       6.     Upon information and belief, Juniper has continuous and systematic business

contacts with the State of Texas. Juniper is registered to do business in the State of Texas, has

offices and facilities in the State of Texas, and actively directs its activities to customers located

in the State of Texas. Juniper, directly and/or through affiliates and/or intermediaries, conducts

its business extensively throughout the State of Texas, by shipping, importing, manufacturing,

distributing, offering for sale, selling, and/or advertising its products and services in the State of

Texas and this Judicial District.

       7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). Juniper is

registered to do business in the State of Texas, and, upon information and belief, Juniper has

transacted business in this Judicial District, and has committed acts of direct and indirect


                                                 2
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 3 of 12




    infringement in this Judicial District by, among other things, importing, offering to sell, and

    selling products that infringe the Asserted Patent. Juniper has regular and established places of

    business in this Judicial District, as set forth below.

            8.    Juniper maintains a regular and established place of business in this Judicial

    District, at least at 1120 South Capital of Texas Highway, Suite 120, First Floor, Building 2,

    Austin, Texas 78746. Upon information and belief, Juniper conducts business, serves

    customers, and markets and/or sells its products from its regular and established place of

    business in Austin, Texas, in this Judicial District.

            9.    Upon information and belief, Juniper maintains additional regular and established

    places of business in the State of Texas, nearby to this Judicial District, including at Granite

    Park V, 5830 Granite Pkwy #850, Plano, Texas 75024.

            10.   Juniper’s Form 10-K for the fiscal year ended December 31, 2019 states, in part:

          Juniper Networks designs, develops, and sells products and services for high-
          performance networks to enable customers to build scalable, reliable, secure and
          cost-effective networks for their businesses . . . . We organize and manage our
          business by major functional departments on a consolidated basis as one operating
          segment. We sell our high-performance network products and service offerings
          across routing, switching, and security technologies. In addition to our products,
          we offer our customers services, including maintenance and support, professional
          services, and education and training programs. 1

            11.   Upon information and belief, Juniper designs, manufactures, uses, imports into

    the United States, sells, and/or offers for sale in the United States products that infringe the

    Asserted Patent, directly and or through intermediaries, as alleged herein. Juniper markets,

    sells, and/or offers to sell its products and services, including those accused herein of

    infringement, to actual and potential customers and end-users located in the State of Texas and

    in this Judicial District, as alleged herein.

1
    See https://s1.q4cdn.com/608738804/files/doc_financials/2019/q4/2019-10-K-Final.pdf at 3.


                                                     3
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 4 of 12




           12.    Juniper’s website advertises and promotes its products and services to customers

    nationwide, and permits customers to request a quote or buy directly from Juniper by

    requesting a direct call or email from a Juniper representative. 2

                                            COUNT I
                            INFRINGEMENT OF U.S. PATENT NO. 7,620,656

           13.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–12 of

    this Complaint.

           14.    On October 9, 2012, the U.S. Patent & Trademark Office duly and legally issued

    U.S. Patent No. 8,284,656 (the “’656 Patent”), entitled “System and Method for Resilient

    VPLS Over Multi-Nodal APS Protected Provider Edge Nodes.” A true and correct copy of the

    ’656 Patent is attached as Exhibit A to this Complaint.

           15.    Brazos is the owner of all rights, title, and interest in and to the ’656 Patent,

    including the right to assert all causes of action arising under the ’656 Patent and the right to

    any remedies for the infringement of the ’656 Patent.

           16.    Juniper makes, uses, sells, offers for sale, imports, and/or distributes in the United

    States, including within this Judicial District, routing products that run the Juniper Network

    Junos OS and support VPLS networks, including, but not limited to, Juniper’s MX 3 and SRX4

    Series routers (collectively, the “Accused Products”).

           17.    The Accused Products are routers that operate Juniper’s Juno OS, “the single

    operating system that powers Juniper’s broad portfolio of physical and virtual networking and


2
    See https://www.juniper.net/us/en/how-to-buy/.
3
  See https://www.juniper.net/us/en/products-services/routing/mx-series; https://apps.juniper.net/
feature-explorer/feature-info.html?fKey=6682.
4
 See https://www.juniper.net/us/en/products-services/security/srx-series/;
https://apps.juniper.net/feature-explorer/feature-info.html?fKey=3211.


                                                     4
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 5 of 12




    security products. Built for reliability, security, and flexibility, it runs some of the world’s most

    sophisticated network deployments, giving operators a competitive advantage over those who

    run other network operating systems.” 5

           18.     The Accused Products are “[a] robust portfolio of [] routing platforms that

    provide industry-leading system capacity, density, security, and performance with unparalleled

    longevity.”6

           19.     The Accused Products implement a system of redundant pair automatic protection

    switching at the edge of a Virtual Private LAN System (“VPLS”) network comprising a

    redundant pair of provider edge nodes. The Accused Products support VPLS service. 7

           20.     The Accused Products can be configured for use in a VPLS network for

    multihoming purposes. Figure A below shows a “VPLS Multihoming Topology with Router

    PE2 configured as the Best Site,” which is “a network of PE routers and CE devices configured

    to use VPLS multihoming.”8




                                                 Figure A


5
    See https://www.juniper.net/us/en/products-services/nos/junos/.
6
    See https://www.juniper.net/us/en/products-services/routing/mx-series/.
7
 See generally https://www.juniper.net/documentation/en_US/junos/information-products/
pathway-pages/config-guide-vpns/config-guide-vpns-layer-2.pdf.
8
 See https://www.juniper.net/documentation/en_US/junos/information-products/pathway-pages/
config-guide-vpns/config-guide-vpns-layer-2.pdf at 888–89 (Figure 67).


                                                     5
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 6 of 12




            21.   The PE routers in Figure A “are configured with the best-site and mac-flush

    statements to improve the convergence time in the event that the connection between Device

    CE1 and one of its multihomed PE routers fails.” 9

            22.   The Accused Products implement a system that comprises a first provider edge

    node that is a working node of the redundant pair before a switchover and a protection node of

    the redundant pair after the switchover, and a second provider edge node that is the protection

    node of the redundant pair before the switchover and the working node of the redundant pair

    after the switchover.

            23.   Figure B below shows a network topology in which “CE1 is multihomed to PE1

    [i.e., the first provider edge node] and PE2 [i.e., the second provider edge node]” and “[t]here

    are two paths connecting CE1 and CE2.” Initially, PE1 is the working node and PE2 is the

    protection node. “The working path is CE2-PE3-P-PE1-CE1” and “[t]he protecting path is

    CE2-PE3-P-PE2-CE1.”10 When there is a “failure on the working path, traffic will be switched

    from the working path to the protecting path.” 11 After the switchover, PE2 acts as the working

    node and PE1 acts as the protection node.12




9
    See id. at 888.
10
     See id. at 397–98.
11
     See id at 397.
12
     Id.


                                                   6
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 7 of 12




                                             Figure B

           24.   The Accused Products implement a system that comprises a third provider edge

 node possessing a media access control (“MAC”) address entry for the first provider edge node,

 previously learned by the third provider edge node, wherein the first provider edge node, when

 functioning as the working node, communicates with the third provider edge node, and, after

 the switchover in the redundant pair, sends an explicit request to the third provider edge node to

 flush said MAC address entry for the first provider edge node.

           25.   Accused Products that are configured as PE routers are configured with “mac-

 flush,” which “improves the convergence time in the event when the connection between CE1

 with a PE fails.”13

           26.   “Mac flush processing removes MAC addresses from the MAC address database

 that have been learned dynamically.” This flushes the MAC address of the working node after

 the switchover.14

           27.   Mac-flush functionality is recommended by Juniper and configured in the VPLS

 environment.15 In certain conditions “where MAC flush processing is not initiated by default,


13
     See supra ¶ 21.
14
  See https://www.juniper.net/documentation/en_US/junos/information-products/pathway-
pages/config-guide-vpns/config-guide-vpns-layer-2.pdf at 889.


                                                 7
            Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 8 of 12




 [the user or operator] can also specify explicit-mac-flush-message-options that additionally

 configure the router to send explicit MAC flush messages. 16 When explicit-mac-flush-message-

 options is configured with the any-interface option, “a MAC flush message [is sent] when any

 customer-facing attachment circuit interface goes down.” 17 Thus, in the topology of Figure B

 above, if the link between PE1 and CE1 fails, after the switchover to the redundant link

 connected to the node PE2, PE1 notifies PE3 (i.e., a third provider edge node) to flush the

 MAC address entry of PE1 by sending a “mac-flush” message, which sends a request to the

 third provider edge node to flush said MAC address entry for the first provider edge node. 18

            28.     In view of the preceding paragraphs 17–27, each and every element of at least

 claim 1 of the ’656 Patent is found in the Accused Products.

            29.     Juniper continues to directly infringe at least one claim of the ’656 Patent, literally

 or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

 and/or distributing the Accused Products in the United States, including within this Judicial

 District, without the authority of Brazos. Juniper’s infringing use of the Accused Products

 includes its internal use and testing of the Accused Products.

            30.     Juniper has received notice and actual or constructive knowledge of the ’656

 Patent since at least the date of service of this Complaint.

            31.     Since at least the date of service of this Complaint, through its actions, Juniper has

 actively induced product makers, distributors, retailers, and/or end users of the Accused

 Products to infringe the ’656 Patent throughout the United States, including within this Judicial


15
     Id.
16
     Id. at 1426.
17
     Id. at 1427.
18
     Id. at 1426–27.


                                                      8
         Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 9 of 12




District, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating

manuals, and other instructions on how to implement and configure the Accused Products.

Examples of such advertising, promoting, and/or instructing include the documents at:

         https://www.juniper.net/us/en/products-services/nos/junos/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/datasheets/
          1000597.page;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx550/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx300/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx1500/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx4000/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx4600/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx5400/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx5600/;

         https://www.juniper.net/us/en/products-services/security/srx-series/srx5800/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx5/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx10/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx40/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx80/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx104/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx150;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx204/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx240/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx480/;

         https://www.juniper.net/us/en/products-services/routing/mx-series/mx960/;


                                               9
          Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 10 of 12




           https://www.juniper.net/us/en/products-services/routing/mx-series/mx2008/;

           https://www.juniper.net/us/en/products-services/routing/mx-series/mx2010/;

           https://www.juniper.net/us/en/products-services/routing/mx-series/mx2020/;

           https://www.juniper.net/us/en/products-services/routing/mx-series/mx10003/;

           https://www.juniper.net/us/en/products-services/routing/mx-series/mx10000/;

           https://www.juniper.net/documentation/en_US/junos/information-products/pathway-
            pages/config-guide-vpns/config-guide-vpns-layer-2.pdf; and

           https://apps.juniper.net/feature-explorer/feature-info.html?fKey=3211.

          32.   Juniper was and is aware that the normal and customary use by end users of the

Accused Products infringes the ’656 Patent. Juniper’s inducement is ongoing.

          33.   Since at least the date of service of this Complaint, through its actions, Juniper has

contributed to the infringement of the ’656 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this Judicial District, with

knowledge that the Accused Products infringe the ’656 Patent. The Accused Products have

special features that are especially made or adapted for infringing the ’656 Patent and have no

substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

Products contain functionality which is material to at least claim 1 of the ’656 Patent.

          34.   The special features include but are not limited to redundant pair configuration

with automatic protection switching in VPLS network topologies, including the mac-flush

functionality in a manner that infringes the ’656 Patent.

          35.   The special features constitute a material part of the invention of one or more

claims of the ’656 Patent and are not staple articles of commerce suitable for substantial non-

infringing uses.




                                                 10
         Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 11 of 12




         36.   Brazos has suffered damages as a result of Juniper’s direct and indirect

 infringement of the ’656 Patent in an amount adequate to compensate for Juniper’s

 infringement, but in no event less than a reasonable royalty for the use made of the invention by

 Juniper, together with interest and costs as fixed by the Court.

                                          JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (a)     enter judgment that Juniper infringes one or more claims of the ’656 Patent

literally and/or under the doctrine of equivalents;

       (b)     enter judgment that Juniper has induced infringement and continues to induce

infringement of one or more claims of the ’656 Patent;

       (c)     enter judgment that Juniper has contributed to and continues to contribute to the

infringement of one or more claims of the ’656 Patent;

       (d)     award Brazos damages, to be paid by Juniper in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Juniper of the ’656 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                 11
        Case 6:20-cv-00903-ADA Document 1 Filed 09/30/20 Page 12 of 12




                                       Respectfully submitted,

Dated: September 30, 2020              /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
Edward J. Naughton                     Texas State Bar No. 00791308
(pro hac vice to be filed)             raymort@austinlaw.com
enaughton@brownrudnick.com             THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz              100 Congress Avenue, Suite 2000
(pro hac vice to be filed)             Austin, Texas 78701
rlecaroz@brownrudnick.com              tel/fax: (512) 677-6825
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice to be filed)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice to be filed)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice to be filed)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

David M. Stein
Texas State Bar No. 797494
(admission pending)
dstein@brownrudnick.com
Sarah G. Hartman
(pro hac vice to be filed)
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                       Counsel for Plaintiff
                                       WSOU Investments, LLC d/b/a
                                       Brazos Licensing and Development



                                      12
